Title: Michael H. Walsh to Thomas Jefferson, [11 April 1817]
From: Walsh, Michael H.
To: Jefferson, Thomas


          
            To his Excellency Thos Jefferson
             Friday Morng 11 Apr. 1817 Monticello—
          
          To impress a feature of recollection, that cannot be blotted from existance, a stranger, and a foreigner begs leave to realize this feeling, by being admitted to your presence
          independant of The high admiration, that  republicans reject, your Excellency will permit me to Join in the homage the world pays you—
          
            I have the honour to be your Excellencys devoted humble St
            Michael. H. Walsh—
          
        